DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
 	Preliminary Amendment that was filed on 01/15/2020 is entered.

Status of Claims
 Claims 1-20 has been pending and has been examined in this Office Action (“OA”). 

Remarks
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/26/2019, 08/26/2019 have been placed in record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10,368,370 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 7, 10-11 of the instant application merely broaden the scope of the claims 1-8 of U.S. Patent No. 10,368,370 B2. Thus, the claims 1-3, 7, 10-11 of the instant application are anticipated by the claims 1-8 of the U.S. Patent 8,942,256 B1. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).

Current application’s claims: 16453596
US Patent 10,368,370 B2.
1. (Currently Amended) A multichannel access method, applied to a multichannel access apparatus, the method comprising: 



obtaining, by the multichannel access apparatus, a transmission opportunity (TXOP) of a first reserved channel; 













sensing, by the multichannel access apparatus, a non-reserved channel other than the first reserved channel in a preset time segment in the TXOP;
 
using, by the multichannel access apparatus, the non-reserved channel in an idle state as a second reserved channel; and 



sending, by the multichannel access apparatus, a current data frame on the first reserved channel and the second reserved channel.  

7. (Previously Presented) The method according to claim 1, wherein the time length of the preset time segment is equal to a point coordination function interframe space (PIFS), a distributed coordination 



 
reserving one or more channels for transmission of a current data frame; 

obtaining a transmission opportunity ( TXOP) of a first reserved channel of the one or more reserved channels;

 determining a sending moment of the current data frame in the TXOP and using the sending moment as an ending moment of a preset time segment of the TXOP, wherein a time length of the preset time segment is equal to a point coordination function interframe space (PIFS), a distributed coordination function interframe space (DIFS), an arbitration interframe space (AIFS) or a short interframe space (SIFS); 

sensing a non -reserved channel that is not among the one or more reserved channels for transmission in the preset time segment in the TXOP;

 if the non -reserved channel is in an idle state for at least the preset time segment, using the non -reserved channel as a second reserved channel; and when the ending moment of the preset time segment is reached,

 sending the current data frame on the first reserved channel and the second reserved channel.
2. (Currently Amended) The method according to claim 1, 

wherein obtaining the TXOP of the first reserved channel comprises: triggering, by the multichannel access apparatus, a backoff procedure in response to the first reserved channel sensing to be in the idle state, and, after the backoff procedure ends, determining, by the device, the TXOP of the first reserved channel.
  2. The method according to claim 1,


wherein obtaining the TXOP of the first reserved channel comprises: when it is sensed that the first reserved channel is in an idle state, triggering a backoff procedure, and after it is detected that the backoff procedure ends, determining the TXOP of the first reserved channel; or receiving the TXOP, which is sent by a peer device, of the first reserved channel, wherein the TXOP of the first reserved channel is determined by the peer device.

10. (Currently Amended) A multichannel access apparatus, comprising

a processor, a transmitter and a receiver, the processor, the transmitter and the receiver communicating with each other through an internal connection; and: 

the processor is configured to obtain a transmission opportunity (TXOP) of a first reserved channel; and sense a non-reserved channel other than the first reserved channel in a preset time segment in the TXOP, and using a non-reserved channel in an idle state as a second reserved channel; and the transmitter is configured to cooperate with the processor to send a current data frame on the first reserved channel and the second reserved channel.

7. (Previously Presented) The method according to claim 1, wherein the time length of the preset time segment is equal to a point coordination function interframe space (PIFS), a distributed coordination function interframe space (DIFS), an 





a processor and a memory, wherein the memory stores program code, and the processor invokes the program code stored in the memory to execute the following operations: 

reserving one or more channels for transmission of a current data frame; obtaining a transmission opportunity ( TXOP) of a first reserved channel of the one or more reserved channels; determining a sending moment of the current data frame in the TXOP and using the sending moment as an ending moment of a preset time segment of the TXOP, wherein a time length of the preset time segment is equal to a point coordination function interframe space (PIFS), a distributed coordination function interframe space (DIFS), an arbitration interframe space (AIFS) or a short interframe space (SIFS); 

sensing a non -reserved channel that is not among the one or more reserved channels for transmission in the preset time segment in the TXOP; if the non -reserved channel is in an idle state for at least the preset time segment, using the non -reserved channel as a second reserved channel; and 

when an ending moment of the preset time segment is reached, sending the current data frame on the first reserved channel and the second reserved channel.
the first reserved channel comprises one of the following (a) and (b): (a) triggering a backoff procedure in response to sensing that the first reserved channel is in an idle state, and after it is detected that the backoff procedure ends, determining the TXOP of the first reserved channel; and (b) receiving the TXOP, which is sent by a peer device, of the first reserved channel, wherein the TXOP of the first reserved channel is determined by the peer device.  

   4. The apparatus according to claim 3, wherein obtaining, by the processor, the TXOP of the first reserved channel comprises: when it is sensed that the first reserved channel is in an idle state, triggering a backoff procedure, and after it is detected that the backoff procedure ends, determining the TXOP of the first reserved channel; or receiving the TXOP, which is sent by a peer device, of the first reserved channel, wherein the TXOP of the first reserved channel is determined by the peer device.
1. (Currently Amended) A multichannel access method, applied to a multichannel access apparatus, the method comprising: 



obtaining, by the multichannel access apparatus, a transmission opportunity (TXOP) of a first reserved channel; 













sensing, by the multichannel access apparatus, a non-reserved channel other than the first reserved channel in a preset time segment in the TXOP;
 
using, by the multichannel access apparatus, the non-reserved channel in an idle state as a second reserved channel; and 



sending, by the multichannel access apparatus, a current data frame on the first reserved channel and the second reserved channel.  

7. (Previously Presented) The method according to claim 1, wherein the time length of the preset time segment is equal to a point coordination function interframe space (PIFS), a distributed coordination function interframe space (DIFS), an arbitration interframe space (AIFS), or a short interframe space (SIFS).  

 : reserving one or more channels for transmission of a current data frame; obtaining a transmission opportunity ( TXOP) of a reserved channel of the one or more reserved channels; determining a sending moment of the current data frame in the TXOP and using the sending moment as an ending moment of a preset time segment of the TXOP, wherein a time length of the preset time segment is equal to a point coordination function interframe space (PIFS), a distributed coordination function interframe space (DIFS), an arbitration sensing a non -reserved channel in the TXOP that is not among the one or more reserved channels for transmission; and when data transmission is initiated, if the non -reserved channel is continuously idle in at least the preset time segment, performing the data transmission by using the reserved channel and the non -reserved channel.
determining, by the multichannel access apparatus, a sending moment of the current data frame in the TXOP, and using the determined sending moment as an ending moment of the preset time segment.  
6. The method according to claim 5, wherein sensing the non -reserved channel in the TXOP occurs in the preset time segment.


a processor, a transmitter and a receiver, the processor, the transmitter and the receiver communicating with each other through an internal connection; and: 

the processor is configured to obtain a transmission opportunity (TXOP) of a first reserved channel; and sense a non-reserved channel other than the first reserved channel in a preset time segment in the TXOP, and using a non-reserved channel in an idle state as a second reserved channel; and the transmitter is configured to cooperate with the processor to send a current data frame on the first reserved channel and the second reserved channel.

7. (Previously Presented) The method according to claim 1, wherein the time length of the preset time segment is equal to a point coordination function interframe space (PIFS), a distributed coordination function interframe space (DIFS), an arbitration interframe space (AIFS), or a short interframe space (SIFS).  



   7. A multichannel access apparatus comprising: a processor and a memory, wherein the memory stores program code, and the processor invokes the program code stored in the memory to execute the following operations: reserving one or more channels for transmission of a current data frame; obtaining a transmission opportunity ( TXOP) of a reserved channel of the one or more reserved channels; determining a sending moment of the current data frame in the TXOP and using the sending moment as an ending moment of a preset time segment of the TXOP, wherein a time length of the preset time segment is equal to a point coordination function interframe space (PIFS), a distributed coordination function interframe space (DIFS), an arbitration interframe space (AIFS) or a short interframe space (SIFS); sensing a non -reserved channel in the TXOP that is not among the one or more reserved channels for transmission; and when data transmission is initiated, if the non -reserved channel is continuously idle in at least the preset time segment, performing the data transmission by using the reserved channel and the non -reserved channel. 

3. (Currently Amended) The method according to claim 1, wherein before sensing the non-reserved channel in the preset time segment in the TXOP, the method further comprises: determining, by the multichannel access apparatus, a sending moment of the current data frame in the TXOP, and using the determined sending moment as an ending moment of the preset time segment.  
8. The apparatus according to claim 7, wherein sensing the non -reserved channel in the TXOP occurs in the preset time segment.


Rest of the dependent claims which depend on the above rejected independent claims are also interpreted and rejected for the same reason as set forth for their respective independent claims above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 10-11 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by KNECKT et al. (US 20140092860 A1; hereinafter as “KNECKT”).


KNECKT discloses “CHANNEL RESERVATION IN WIRELESS NETWORK” (Title.

With respect to independent claims: 
Regarding claim 1, KNECKT teaches a multichannel access method (Fig. 6, Fig. 2B), applied to a multichannel access apparatus (see fig. 3: Target Device) (Method is presented for carrying out channel reservations in a wireless communication system. A communication apparatus (see fig. 3 reserving device) initiates a channel reservation procedure. During the channel reservation procedure, the communication apparatus is caused to transmit a reservation request message comprising information elements specifying at least one secondary channel being reserved and a communication direction for at least one channel being reserved. Upon completed reservation procedure, the communication apparatus is caused to utilize the reserved at least one secondary channel in wireless communication in the communication direction specified in the reservation request message: [abstract]), the method comprising: 
Obtaining, by the multichannel access apparatus (aforesaid Target Device), a transmission opportunity (TXOP) of a first reserved channel (see Fig. 1: Target Device obtains TXOP on primary channel [NOTE:  a first reserved channel] of reservation: see Fig. 6: S1:  the reserving device/Target Device carries out the fast EDCA procedures with backoff calculation on the primary channel of reservation. The EDCA parameters (the backoff parameters, the arbitration interframe space number, and the duration of the TXOP) may be specific to the appropriate access class or to a reservation scheme: [0066]);  
sensing, by the multichannel access apparatus (aforesaid Target Device), a non-reserved channel other than the first reserved channel in a preset time segment in the TXOP (aforesaid reserving device needs to perform carrier sensing:[0066]; The arbitration interframe space number could be used to determine the time duration the reserving device needs to perform carrier sensing: [0066]; if reserved channel ( aforesaid primary channel) is busy and other channel is sensed to be idle, aforesaid target device may specify only those channels  [i.e. non-reserved channel or secondary channel] that are still available: [0066]);  using, by the multichannel access apparatus (aforesaid Target Device), the non-reserved channel in an idle state as a second reserved channel (If the selected channel is not the primary channel of reservation, the CCA may be performed on the channel for the PIFS duration before the TXOP initiation (if the channel is sensed to be idle….  if a subset of reserved channels is detected as busy, the target device may specify only those channels that are still available: [0066]);  and sending, by the multichannel access apparatus (aforesaid Target Device), a current data frame on the first reserved channel and the second reserved channel (see Fig. 6: Element 614: data in both Primary channel and secondary channel: [0066]; block 614 to perform the fast EDCA procedures on the primary channel of reservation and the CCA on the secondary channel(s): [0068] last two lines).  

Regarding claim 10, KNECKT teaches a multichannel access apparatus (see fig. 3: Target Device & Fig. 11: An apparatus: [0015], [0075]) (A communication apparatus is presented for carrying out channel reservations in a wireless communication system. Aforesaid communication apparatus initiates a channel reservation procedure. During the channel reservation procedure, the communication apparatus is caused to transmit a reservation request message comprising information elements specifying at least one secondary channel being reserved and a communication direction for at least one channel being reserved. Upon completed reservation procedure, the communication apparatus is caused to utilize the reserved at least one secondary channel in wireless communication in the communication direction specified in the reservation request message: [abstract]),  comprising a processor (The apparatus may comprise a communication controller circuitry configured to control the communications in the communication apparatus: [0076]), a transmitter (fig. 11: Radio Interface Components 30; The apparatus may further comprise radio interface components 30 providing the apparatus with radio communication capabilities within the BSS and/or with other BSSs. The radio interface components 30 may comprise standard well-known components such as amplifier, filter, frequency-converter, (de)modulator, and encoder/decoder circuitries and one or more antennas. The apparatus may further comprise a user interface enabling interaction with the user of the communication device: [0078]) and a receiver (fig. 11: Radio Interface Components 30; the apparatus may further comprise radio interface components 30 providing the apparatus with radio communication capabilities within the BSS and/or with other BSSs. The radio interface components 30 may comprise standard well-known components such as amplifier, filter, frequency-converter, (de)modulator, and encoder/decoder circuitries and one or more antennas. The apparatus may further comprise a user interface enabling interaction with the user of the communication device: [0078]), the processor, the transmitter  and the receiver communicating with each other through an internal connection (see fig. 11: [0075]-[0078]); and:  the processor (aforesaid Communication controller circuity along with Channel reservation in fig. 11)  is configured to obtain a transmission opportunity (TXOP) of a first reserved channel (see Fig. 1: Target Device obtains TXOP on primary channel [NOTE:  a first reserved channel]  of reservation: see Fig. 6: S1:  the reserving device/Target Device carries out the fast EDCA procedures with backoff calculation on the primary channel of reservation. The EDCA parameters (the backoff parameters, the arbitration interframe space number, and the duration of the TXOP) may be specific to the appropriate access class or to a reservation scheme: [0066]); and  sense a non-reserved channel other than the first reserved channel in a preset time segment in the TXOP (aforesaid reserving device needs to perform carrier sensing:[0066]; The arbitration interframe space number could be used to determine the time duration the reserving device needs to perform carrier sensing: [0066]; if reserved channel (aforesaid primary channel) is busy and other channel is sensed to be idle, aforesaid target device may specify only those channels  [i.e. non-reserved channel or secondary channel] that are still available: [0066]), and using a non-reserved channel in an idle state as a second reserved (If the selected channel is not the primary channel of reservation, the CCA may be performed on the channel for the PIFS duration before the TXOP initiation (if the channel is sensed to be idle….  if a subset of reserved channels is detected as busy, the target device may specify only those channels that are still available: [0066]); and   the transmitter is configured to cooperate with the processor to send a current data frame on the first reserved channel and the second reserved channel (see Fig. 6: Element 614: data in both Primary channel and secondary channel: [0066]; block 614 to perform the fast EDCA procedures on the primary channel of reservation and the CCA on the secondary channel(s): [0068] last two lines). 

With respect to dependent claims: 
Regarding claim 2, KNECKT  teaches, wherein obtaining the TXOP of the first reserved channel (The primary channel may be used for channel contention, and a TXOP may be gained after successful channel contention on the primary channel: [0019])  comprises: triggering, by the multichannel access apparatus (see fig. 3: Target Device & Fig. 11: An apparatus : [0015], [0075]), a backoff procedure in response to the first reserved channel sensing  to be in the idle state (Every STA is reducing a backoff value while the primary channel is sensed to be idle for a certain time interval, for instance 9 microseconds. When the backoff value reaches zero, the STA gains the TXOP and starts transmission.: [0019], [0066]), and, after the backoff procedure ends, determining, by the device, the TXOP of the first reserved channel (Every STA/Target Device is reducing a backoff value while the primary channel is sensed to be idle for a certain time interval, for instance 9 microseconds. When the backoff value reaches zero, the STA gains the TXOP and starts transmission: [0019]; backoff calculation on the primary channel of reservation: [0066]).

Regarding claim 11, KNECKT  teaches, wherein the obtaining, by the processor, the TXOP of the first reserved channel comprises one of the following (a) and (b): (The primary channel may be used for channel contention, and a TXOP may be gained after successful channel contention on the primary channel: [0019])  comprises: (a) triggering a backoff procedure in response to sensing that the first reserved channel is in an idle state (Every STA is reducing a backoff value while the primary channel is sensed to be idle for a certain time interval, for instance 9 microseconds. When the backoff value reaches zero, the STA gains the TXOP and starts transmission.: [0019], [0066]), and after it is detected that the backoff procedure ends, determining the TXOP of the first reserved channel; and (b) receiving the TXOP, which is sent by a peer device, of the first reserved channel, wherein the TXOP of the first reserved channel is determined by the peer device (Every STA/Target Device is reducing a backoff value while the primary channel is sensed to be idle for a certain time interval, for instance 9 microseconds. When the backoff value reaches zero, the STA gains the TXOP and starts transmission: [0019]; backoff calculation on the primary channel of reservation: [0066]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7-9, 12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over KNECKT et al. (US 20140092860 A1; hereinafter as “KNECKT”) in view of ONG et al. (US 20120207036 A1; hereinafter as “ONG”).


With respect to dependent claims: 
Regarding claim 3, KNECKT teaches claim 1 as shown above.  KNECKT   does not explicitly disclose:  wherein before sensing the non-reserved channel in the preset time segment in the TXOP, the method further comprises: determining, by the multichannel access apparatus, a sending moment of the current data frame in the determined sending moment as an ending moment of the preset time segment.

ONG, in the same field of endeavor, discloses: wherein before sensing the non-reserved channel in the preset time segment in the TXOP (a BSS contains the primary channel [i.e. reserves channel] and zero or more secondary channels [i.e. non-reserved channel]. The secondary channels may be called a secondary channel, a tertiary channel, a quaternary channel, etc. The primary channel may be used for channel contention, and a transmission opportunity (TXOP) may be gained after successful contention on the primary channel: [0023]), the method further comprises: determining, by the multichannel access apparatus (aforesaid BSS), a sending moment of the current data frame in the TXOP (The primary channel may be used for channel contention, and a transmission opportunity ( TXOP) may be gained after successful contention on the primary channel: [0023]), and using the determined sending moment as an ending moment of the preset time segment (The RTS frame may be transmitted to a non-primary channel only if the channel specific Clear Channel Assignment (CCA) indicates the channel to be idle.: [0025]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ONG to the system of KNECKT in order to provide status information indicative of status of at least one second radio channel not requested to be reserved by the requesting device (ONG, [abstract]). The motivation would be to improve and enhance transmission capacities of wireless networks (ONG, [abstract]). 

Regarding claim 7, KNECKT teaches claim 1 as shown above.  KNECKT   does not explicitly disclose:  wherein the time length of the preset time segment is equal to a point coordination function interframe space (PIFS), a distributed coordination function interframe space (DIFS), an arbitration interframe space (AIFS), or a short interframe space (SIFS).  

ONG, in the same field of endeavor, discloses: wherein the time length of the preset time segment is equal to a point coordination function interframe space (PIFS), a distributed coordination function interframe space (DIFS), an arbitration interframe space (AIFS), or a short interframe space (SIFS) (a point interframe space (PIFS) before RTS transmission: [0034]; An opportunity window 404 is now available (after a PIFS or short interframe space (SIFS) from the CTS) for further transmissions:  [0045]; [0106]).  

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ONG to the system of KNECKT in order to provide status information indicative of status of at least one second radio channel not requested to be reserved by the requesting device (ONG, [abstract]). The motivation would be to improve and enhance transmission capacities of wireless networks (ONG, [abstract]). 

Regarding claim 8, KNECKT teaches claim 1 as shown above.  KNECKT   does not explicitly disclose: wherein the current data frame is one frame carried by the first and second reserved channels at the same time.

ONG, in the same field of endeavor, discloses: wherein the current data frame is one frame carried by the first and second reserved channels at the same time (see fig. 5 where broth channel 1 and channel 2 can transport frame at the same time: [0068]-0069], also see fig 11. Element 114, 116, 118, 120).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ONG to the system of KNECKT in order to provide status information indicative of status of at least one second radio channel not requested to be reserved by the requesting device (ONG, [abstract]). The motivation would be to improve and enhance transmission capacities of wireless networks (ONG, [abstract]). 


Regarding claim 9, KNECKT teaches claim 1 as shown above.  KNECKT   does not explicitly disclose: further Page 5 of 9Application No. 16/453,596Preliminary Amendment January 8, 2020Attorney Docket No. HW744119 comprising: repeating the processes of sensing the non-reserved channel in the  preset time segment in the TXOP, and using the non-reserved channel in the idle state as the  second reserved channel for sending the[[a]] current data frame on the first and second reserved channels.  

ONG, in the same field of endeavor, discloses: further Page 5 of 9Application No. 16/453,596Preliminary Amendment January 8, 2020Attorney Docket No. HW744119 comprising: repeating the processes of sensing the non-reserved channel in the  preset time segment in the TXOP, and using the non-reserved channel in the idle state as the  second reserved channel for sending the[[a]] current data frame on the first and second reserved channels (sensing features in transmission device: [0019]; sensing continues in multiple channels: [0023]-[0025]; The RTS may be transmitted as a result of channel sensing, e.g. through the CCA, on one or more channels detected to be free in the requesting device.: [0030]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ONG to the system of KNECKT in order to provide status information indicative of status of at least one second radio channel not requested to be reserved by the requesting device (ONG, [abstract]). The motivation would be to improve and enhance transmission capacities of wireless networks (ONG, [abstract]). 

Regarding claim 12, KNECKT teaches claim 10 as shown above.  KNECKT   does not explicitly disclose:  wherein the Page 6 of 9Application No. 16/453,596Preliminary Amendment January 8, 2020Attorney Docket No. HW744119 determining, by the processor, the sending moment of the current data frame in the TXOP comprises: determining the sending moment of the current data frame according to one of the following (a) and (b): 

and   (b) determining the sending moment of the current data frame according to an ending moment of a previous data frame of the current data frame, and an interframe space between the previous data frame and the current data frame.  

ONG, in the same field of endeavor, discloses: wherein the Page 6 of 9Application No. 16/453,596Preliminary Amendment January 8, 2020Attorney Docket No. HW744119 determining, by the processor, the sending moment of the current data frame in the TXOP comprises: determining the sending moment of the current data frame according to one of the following (a) and (b):  (a) a start moment of a previous data frame of the current data frame, duration of the previous data frame, and an interframe space between the previous data frame and the current data frame; and   (b) determining the sending moment of the current data frame according to an ending moment of a previous data frame of the current data frame, and an interframe space between the previous data frame and the current data frame (a BSS contains the primary channel [i.e. reserves channel] and zero or more secondary channels [i.e. non-reserved channel]. The secondary channels may be called a secondary channel, a tertiary channel, a quaternary channel, etc. The primary channel may be used for channel contention, and a transmission opportunity (TXOP) may be gained after successful contention on the primary channel: [0023]; The primary channel may be used for channel contention, and a transmission opportunity (TXOP) may be gained after successful contention on the primary channel: [0023]; The RTS frame may be transmitted to a non-primary channel only if the channel specific Clear Channel Assignment (CCA) indicates the channel to be idle.: [0025]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ONG to the system of KNECKT in order to provide status information indicative of status of at least one second radio channel not requested to be reserved by the requesting device (ONG, [abstract]). The motivation would be to improve and enhance transmission capacities of wireless networks (ONG, [abstract]). 

Regarding claim 16, KNECKT teaches claim 10 as shown above.  KNECKT   does not explicitly disclose:  wherein the time length of the preset time segment is equal to a point coordination function interframe space (PIFS), a distributed coordination function interframe space (DIFS), an arbitration interframe space (AIFS), or a short interframe space (SIFS).  

ONG, in the same field of endeavor, discloses: wherein the time length of the preset time segment is equal to a point coordination function interframe space (PIFS), a distributed coordination function interframe space (DIFS), an arbitration interframe space (AIFS), or a short interframe space (SIFS) (a point interframe space (PIFS) before RTS transmission: [0034]; An opportunity window 404 is now available (after a PIFS or short interframe space (SIFS) from the CTS) for further transmissions:  [0045]; [0106]).  
ONG to the system of KNECKT in order to provide status information indicative of status of at least one second radio channel not requested to be reserved by the requesting device (ONG, [abstract]). The motivation would be to improve and enhance transmission capacities of wireless networks (ONG, [abstract]). 

Regarding claim 17, KNECKT teaches claim 10 as shown above.  KNECKT   does not explicitly disclose: wherein one of the following conditions (a) and (b) exists:  Page 7 of 9Application No. 16/453,596Preliminary Amendment 
January 8, 2020Attorney Docket No. HW744119 (a) the current data frame is one frame carried by the first reserved channel and the second reserved channel at the same time; and (b the current data frame are multiple frames separately carried by the first reserved channel and the second reserved channel.  

ONG, in the same field of endeavor, discloses: wherein one of the following conditions (a) and (b) exists:  Page 7 of 9Application No. 16/453,596Preliminary AmendmentJanuary 8, 2020Attorney Docket No. HW744119 (a) the current data frame is one frame carried by the first reserved channel and the second reserved channel at the same time; and (b the current data frame are multiple frames separately carried by the first reserved channel and the second reserved channel ( sensing features in transmission device: [0019]; sensing continues in multiple channels: [0023]-[0025]; The RTS may be transmitted as a result of channel sensing, e.g. through the CCA, on one or more channels detected to be free in the requesting device.: [0030]).

ONG to the system of KNECKT in order to provide status information indicative of status of at least one second radio channel not requested to be reserved by the requesting device (ONG, [abstract]). The motivation would be to improve and enhance transmission capacities of wireless networks (ONG, [abstract]).  

Regarding claim 18, KNECKT teaches claim 10 as shown above.  KNECKT   does not explicitly disclose: wherein the processor is further configured to repeatedly sense he non-reserved channel in the preset time segment in the TXOP and use the non-reserved channel in the idle state as the second reserved channel to send the current data frame on the first and second reserved channels.

ONG, in the same field of endeavor, discloses: wherein the processor is further configured to repeatedly sense he non-reserved channel in the preset time segment in the TXOP and use the non-reserved channel in the idle state as the second reserved channel to send the current data frame on the first and second reserved channels ([0023], dynamic adaptability to channel reservation, and enable to further utilize radio channel status sensing results of the responding device in other devices. It is to be appreciated that in many cases the resource request is transmitted 310 on all channels the requesting device intends to use and detects to be idle. However, by applying the present features, it is possible to obtain status information on all applicable channels by just a single resource request and resource response message:  [0036]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ONG to the system of KNECKT in order to provide status information indicative of status of at least one second radio channel not requested to be reserved by the requesting device (ONG, [abstract]). The motivation would be to improve and enhance transmission capacities of wireless networks (ONG, [abstract]).  

Regarding claim 19, KNECKT teaches claim 1 as shown above.  KNECKT   does not explicitly disclose: wherein obtaining the TXOP of the first reserved channel comprises: receiving, by the multichannel access apparatus, the TXOP of the first reserved channel from a peer device, wherein the TXOP of the first reserved channel is determined by the peer device.  

ONG, in the same field of endeavor, discloses: wherein obtaining the TXOP of the first reserved channel comprises: receiving, by the multichannel access apparatus, the TXOP of the first reserved channel from a peer device, wherein the TXOP of the first reserved channel is determined by the peer device (see fig. 1 where peep to peer communication between AP and UE: Wireless devices 10, 30 may associate with an access point (AP) or base station: [0020];  [0023]-[0024], [0025]).

ONG to the system of KNECKT in order to provide status information indicative of status of at least one second radio channel not requested to be reserved by the requesting device (ONG, [abstract]). The motivation would be to improve and enhance transmission capacities of wireless networks (ONG, [abstract]).  

Regarding claim 20, KNECKT teaches claim 1 as shown above.  KNECKT   does not explicitly disclose: wherein the current data frame includes multiple frames separately carried by the first and second reserved channels.

ONG, in the same field of endeavor, discloses: wherein the current data frame includes multiple frames separately carried by the first and second reserved channels (see fig. 11 FIG. 11 illustrates a high-level overview of the dynamic bandwidth configuration and reservation procedure. In block 110 conditions for resource responses are configured. At least some of the above illustrated CTS response condition setting related features may be applied, for example. When the device applying the method of FIG. 11 obtains a TXOP 112, implementation specific logic may select 114 between options 116, 118, and 120. In block 116 a probing procedure is performed before the final channel reservation 118 for data transfer. In some cases, direct data transmission is possible without blocks 116, 118 and NAV setting. [0105]; also see fig.12: [0106]-[0112]).

ONG to the system of KNECKT in order to provide status information indicative of status of at least one second radio channel not requested to be reserved by the requesting device (ONG, [abstract]). The motivation would be to improve and enhance transmission capacities of wireless networks (ONG, [abstract]).  


Allowable Subject Matter
Claims 4-6, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4, KNECKT, ONG, either alone or in combination fails to teach, wherein determining the sending moment of the current data frame in the TXOP comprises:  Page 4 of 9Application No. 16/453,596Preliminary Amendment January 8, 2020Attorney Docket No. HW744119 determining, by the multichannel access apparatus, the sending moment of the current data frame according to one of the following (a) and (b): 
(a) a start moment of a previous data frame with respect to the current data frame, a duration of the previous data frame, and an interframe space between the previous and current data frames; and  (b) to an ending moment of the previous data frame, and the interframe space between the previous and current data frames. 

Regarding claim 5, KNECKT, ONG, either alone or in combination fails to teach, further comprising: adjusting the interframe space between the current and previous data frames so that an adjusted interframe space is greater than or equal to a time length of the preset time segment.  

Regarding claim 6, KNECKT, ONG, either alone or in combination fails to teach, receiving an indication message sent by the peer device, wherein the indication message comprises a target time length; and adjusting the interframe space between the current data frame and the previous data frame to the target time length according to the indication message, wherein the target time length is greater than or equal to a time length of the preset time segment.  

Regarding claim 13, KNECKT, ONG, either alone or in combination fails to teach, wherein the Page 6 of 9Application No. 16/453,596Preliminary Amendment January 8, 2020Attorney Docket No. HW744119 determining, by the processor, the sending moment of the current data frame in the TXOP comprises: determining the sending moment of the current data frame according to one of the following (a) and (b):  (a) a start moment of a previous data frame of the current data frame, duration of the previous data frame, and an interframe space between the previous data frame and the current data frame; and   (b) determining the sending moment of the current data frame according to an ending moment of a previous data frame of the current data frame, and an interframe space between the previous data frame and the current data frame.  

Regarding claim 14, KNECKT, ONG, either alone or in combination fails to teach, wherein the processor is further configured to: adjust the interframe space between the current data frame and the previous data frame, so that the adjusted interframe space is greater than or equal to a time length of the preset time segment.  

Regarding claim 15, KNECKT, ONG, either alone or in combination fails to teach, wherein the processor is further configured to: receive an indication message sent by the peer device, wherein the indication message comprises a target time length; and adjust the interframe space between the current data frame and the previous data frame to the target time length according to the indication message, wherein the target time length is greater than or equal to a time length of the preset time segment.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M Mostazir Rahman/Examiner, Art Unit 2411